 



Second Amendment to Credit Agreement

 

This Second Amendment to Credit Agreement (herein, this “Amendment”) is entered
into as of March 22, 2018, among Monmouth Real Estate Investment Corporation, a
Maryland corporation (the “Borrower”), the Guarantors party hereto, the Lenders
party hereto and Bank of Montreal, as administrative agent (the “Administrative
Agent”).

 

Preliminary Statements

 

A. The Borrower, the guarantors party thereto (the “Guarantors”), the financial
institutions party thereto (the “Lenders”), and the Administrative Agent entered
into that certain Credit Agreement dated as of August 27, 2015 (such Credit
Agreement, as heretofore amended, being referred to herein as the “Credit
Agreement”). All capitalized terms used herein without definition shall have the
same meanings herein as such terms have in the Credit Agreement.

 

B. The Borrower has requested that the Capitalization Rate be decreased from
7.0% to 6.50% and the Administrative Agent and Lenders are willing to agree to
such request under the terms and conditions set forth in this Amendment.

 

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

Section 1. Amendments.

 

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended to amend and restate
the definition of “Capitalization Rate” set forth in Section 5.1 of the Credit
Agreement to read as follows:

 

“Capitalization Rate” means 6.50% for all Real Properties.

 

Section 2. Conditions Precedent.

 

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

 

2.1. The Borrower, the Guarantors, the Lenders and the Administrative Agent
shall have executed and delivered to the Administrative Agent this Amendment;

 

2.2. The Borrower shall have delivered an Available Amount Certificate setting
forth the components of the Available Amount giving effect to the deletion of
the Orangeburg Property (as defined below) as Borrowing Base Property, and
certifying that no Default or Event of Default is then continuing and that such
deletion shall not result in a violation of the Borrowing Base Requirements.

 

 

 

 

2.3. Legal matters incident to the execution and delivery of this Amendment
shall be reasonably satisfactory to the Administrative Agent and its counsel.

 

Section 3. Representations.

 

In order to induce the Administrative Agent and the Lenders to execute and
deliver this Amendment, the Borrower and each Guarantor hereby represents to the
Administrative Agent and the Lenders that (a) after giving effect to this
Amendment, the representations and warranties set forth in Section 6 of the
Credit Agreement are and shall be and remain true and correct in all material
respects as of the date hereof (or, if any such representation and warranty is
expressly stated to have been made as of a specific date, as of such specific
date) and (b) no Default or Event of Default has occurred and is continuing
under the Credit Agreement or shall result after giving effect to this
Amendment.

 

Section 4. Miscellaneous.

 

4.1. Except as specifically amended herein, the Credit Agreement shall continue
in full force and effect in accordance with its original terms. Reference to
this specific Amendment need not be made in the Credit Agreement, the Notes, the
other Loan Documents, or any other instrument or document executed in connection
therewith, or in any certificate, letter or communication issued or made
pursuant to or with respect to the Credit Agreement, any reference in any of
such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.

 

4.2. The Borrower agrees to pay on demand all reasonable costs and out-of-pocket
expenses of or incurred by the Administrative Agent in connection with the
negotiation, preparation, execution and delivery of this Amendment, including
the reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent.

 

4.3. (a) The Borrower has notified the Administrative Agent that the property
located at 29 Corporate Drive, Orangeburg, NY (the “Orangeburg Property”) that
was owned by MREIC Orangeburg NY, LLC, a New York limited liability company (the
“Orangeburg Guarantor”) has been sold and ceases to be a Borrowing Base Property
and that the Orangeburg Guarantor does not otherwise own any Borrowing Base
Properties. The Administrative Agent hereby acknowledges and agrees that the
Orangeburg Guarantor is hereby released from its obligations as a Guarantor
under the Credit Agreement.

 

(b) Each Guarantor consents to the amendments and modifications to the Credit
Agreement as set forth herein (including the Orangeburg Guarantor release in
Section 4.3(a) above) and confirms all of its obligations under its Guaranty
remain in full force and effect. Furthermore, each Guarantor acknowledges and
agrees that the consent of the Guarantors, or any of them, to any further
amendments to the Credit Agreement shall not be required as a result of this
consent having been obtained.

 

4.4. This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of
executed counterparts of this Amendment by Adobe portable document format (a
“PDF”) via e-mail or by facsimile shall be effective as an original. This
Amendment shall be governed by the internal laws of the State of New York
(including Section 5-1401 and Section 5-1402 of the General Obligations law of
the State of New York) without regard to conflicts of law principles that would
require application of the laws of another jurisdiction.

 

[Signature Pages Follow]

 

-2-

 

 

This Second Amendment to Credit Agreement is entered into as of the date and
year first above written.

 

  “Borrower”       Monmouth Real Estate Investment Corporation    
                  By     Name     Title           “Administrative Agent and L/C
Issuer”       Bank of Montreal, as L/C Issuer and as Administrative Agent      
  By     Name     Title  

 

-3-

 

 

  “Lenders”       Bank of Montreal, as a Lender                 By     Name    
Title  

 

-4-

 

 

  JP Morgan Chase Bank, N.A., as a Lender               By     Name     Title  

 

-5-

 

 

  Royal Bank of Canada, as a Lender               By     Name     Title  

 

-6-

 

 

  “Guarantors”       MREIC Illinois, LLC, an Illinois limited liability company
          By: Monmouth Real Estate Investment Corporation   Its: Sole Member    
    By     Name     Title           Monmouth Capital Corporation, a New Jersey
corporation         By     Name     Title           MREIC PA Monaca, LLC, a
Pennsylvania limited liability company         By: Monmouth Real Estate
Investment Corporation   Its: Sole Member         By     Name     Title  

 

-7-

 

 

  MREIC O’Fallon MO, LLC, a Missouri limited liability company         By:
Monmouth Real Estate Investment Corporation   Its: Sole Member         By    
Name     Title           MREIC Richland MS, LLC, a Mississippi limited liability
company         By: Monmouth Real Estate Investment Corporation   Its: Sole
Member         By     Name     Title  

 

-8-

 

 

  MREIC Ridgeland MS, LLC, a Mississippi limited liability company         By:
Monmouth Real Estate Investment Corporation   Its: Sole Member         By    
Name     Title           MREIC Rockford IL, LLC, an Illinois limited liability
company         By: Monmouth Real Estate Investment Corporation   Its: Sole
Member         By     Name     Title           MREIC Urbandale IA, LLC, an Iowa
limited liability company         By: Monmouth Real Estate Investment
Corporation   Its: Sole Member         By     Name     Title  

 

-9-

 

 

  MRC I, LLC, a Wisconsin limited liability company         By:  Monmouth Real
Estate Investment Corporation   Its:  Sole Member         By     Name     Title
          MREIC Corpus Christi TX, LLC, a Texas limited liability company      
  By: Monmouth Real Estate Investment Corporation   Its: Sole Member         By
    Name     Title           MREIC Cincinnati OH, LLC, an Ohio limited liability
company         By: Monmouth Real Estate Investment Corporation   Its: Sole
Member         By     Name     Title  

 

-10-

 

 

  MREIC Edinburg TX, LLC, a Texas limited liability company         By: Monmouth
Real Estate Investment Corporation   Its: Sole Member         By     Name    
Title  

 

-11-

 

 